                                                                          SO ORDERED.


                                                                          Dated: December 11, 2020

1

2
                                                                          ______________________________________
                                                                          Madeleine C. Wanslee, Bankruptcy Judge
3

4

5

6

7                          IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF ARIZONA
8
      In Re:                                           )      Case No. 2:20-bk-10311-MCW
9                                                      )
      GLENN M SANDERS                                  )      Chapter 7
10                                                     )
                                                       )      ORDER GRANTING ABANDONMENT
11
                             Debtor.                   )      OF 2020 JEEP CHEROKEE
                                                       )      VIN: 1C4PJLLBXLD530581 AND
12
                                                       )      2020 JEEP COMPASS
13                                                     )      VIN: 2C4NJCBB8LT257661

14             Based upon the Notice of Trustee’s Intent to Abandon Property (“Notice”), with no

15   objections being received and further good cause appearing,

16             IT IS HEREBY ORDERED granting the abandonment and abandoning from the
17
     bankruptcy estate the 2020 Jeep Cherokee, VIN: 1C4PJLLBXLD530581 and the 2020 Jeep
18
     Compass, VIN: 3C4NJCBB8LT257661. The Trustee has investigated the liens and values. The
19
     liens are valid and there is no equity for the estate.
20
                                       DATED AND SIGNED ABOVE
21

22

23

24

25




     Case 2:20-bk-10311-MCW            Doc 32 Filed 12/11/20
                                                    1         Entered 12/11/20 12:32:01                Desc
                                       Main Document    Page 1 of 1
